FILED IN
                                                       5th COURT OF APPEALS
                                                            DALLAS, TEXAS
                                                       10/7/2015 11:02:19 AM
                                                              LISA MATZ
                                                                Clerk

                                              October 7, 2015



Ms.    Lisa Matz
Fifth Court of Appeals
600 Commerce Street, Suite 200
Dallas, Texas 75202

      Re:     Trial Court Cause No. DC-14-04671
              Court of Appeals No. 05-15-01183-CV

Style:        L. Johnson vs Texas Workforce Commission, Friedman &
              Feiger, LLP, and Oasis Outsourcing Inc., ill


Dear    Ms.    Matz:


              No letter of designation has been sent requesting a
reporter's record in the above-entitled case.

              Thank you very much.

Sincerely,



Metba D. wrighy
Official Court Reporter
191st Judicial         District Court
Dallas County,         Texas

(214) 653-7146

wri ghtmelba@msn.com
                                                                                              HLfcCOPY




       ras-\         jftftb Court of Appeals
                 600 Commerce Street, Suite 200
                 Dallas, Texas 75202

                                                                               September 25,2015


               RE:     Case No. 05-15-01183-CV

Style: L. Johnson
  v.     Texas Workforce Commission, Friedman & Feiger, LLP, and Oasis Outsourcing Inc. Ill

        The Court today filed appellant's notice of appeal in the above referenced cause. The 5th
Court of Appeals follows the Standards of Conduct adopted by Texas Supreme Court and Court of
Criminal Appeals order.

Trial Court Case No. DC-14-04671                                                   Lisa Matz, Clerk
                                       L. JOHNSON
                                       2605 NO. MASTERS DRIVE
                                       DALLAS, TX 214
                                       * DELIVERED VIA E-MAIL *




                 jfiftl) Court of &ppeate
   r^nsi         6Q0commerce Street, Suite 200
                 Dallas, Texas 75202

                                                                              September 25,2015


               RE:     Case No. 05-15-01183-CV

Style: L. Johnson
  v.     Texas Workforce Commission, Friedman & Feiger, LLP, and Oasis Outsourcing Inc. Ill

        The Court today filed appellant's notice of appeal in the above referenced cause. The 5th
Court of Appeals follows the Standards of Conduct adopted by Texas Supreme Court and Court of
Criminal Appeals order.

Trial Court Case No. DC-14-04671                                                   Lisa Matz, Clerk
                                       JASON FRIEDMAN
                                       FRIEDMAN & FEIGER, LLP
                                       5301 SPRING VALLEY RD STE 200
                                       DALLAS, TX 75254-2488
                                       * DELIVERED VIA E-MAIL *
                                                                                            MLh COPY




   §TM tfiity Court of &ppeate
            600 Commerce Street, Suite 200
            Dallas, Texas 75202

                                                                             September 25, 2015


          RE:   Case No. 05-15-01183-CV


Style: L. Johnson
  v. Texas Workforce Commission, Friedman & Feiger, LLP, and Oasis Outsourcing Inc. Ill

        The Court today filed appellant's notice of appeal in the above referenced cause. The 5th
Court of Appeals follows the Standards of Conduct adopted by Texas Supreme Court and Court of
Criminal Appeals order.

Trial Court Case No. DC-14-04671                                                  Lisa Matz, Clerk
                                 ALISON ANDREWS
                                 OFFICE OF THE ATTORNEY GENERAL
                                 FINANCIAL LITIGATION, TAX, AND CHARITABLE TRUSTS
                                 DIVISION
                                 PO BOX 12548
                                 AUSTIN, TX 78711-2458
                                 * DELIVERED VIA E-MAIL *



  *&*f\     jf j^ court of Appeals;
            600 Commerce Street, Suite 200
            Dallas, Texas 75202

                                                                             September 25,2015


          RE:   Case No. 05-15-01183-CV


Style: L. Johnson
  v. Texas Workforce Commission, Friedman & Feiger, LLP, and Oasis Outsourcing Inc. Ill

        The Court today filed appellant's notice of appeal in the above referenced cause. The 5th
Court of Appeals follows the Standards of Conduct adopted by Texas Supreme Court and Court of
Criminal Appeals order.

Trial Court Case No. DC-14-04671                                                  Lisa Matz, Clerk
                                 MELBA WRIGHT
                                 191 ST JUDICIAL DISTRICT COURT
                                 GEORGE ALLEN SR. COURTS BUILDING
                                 600 COMMERCE ST.
                                 DALLAS, TX 75202
                                 * DELIVERED VIA E-MAIL *
                                                                                            HLECOFY




   &~§& tfitfy ^°«rt of appeal*
            600 Commerce Street, Suite 200
            Dallas, Texas 75202

                                                                             September 25, 2015


         RE:    Case No. 05-15-01183-CV


Style: L. Johnson
  v. Texas Workforce Commission, Friedman & Feiger, LLP, and Oasis Outsourcing Inc. Ill

        The Court today filed appellant's notice of appeal in the above referenced cause. The 5th
Court of Appeals follows the Standards of Conduct adopted by Texas Supreme Court and Court of
Criminal Appeals order.

Trial Court Case No. DC-14-04671                                                  Lisa Matz, Clerk
                                  FELICIA PITRE
                                  DALLAS COUNTY DISTRICT CLERK
                                  GEORGE ALLEN SR. COURTS BUILDING
                                  600 COMMERCE STREET, 1ST FLOOR
                                  DALLAS, TX 75202
                                  * DELIVERED VIA E-MAIL *




  %j^\      jftftfi Court of appeal*
   serosa   60q commerce Street, Suite 200
            Dallas, Texas 75202

                                                                             September 25, 2015


         RE:    Case No. 05-15-01183-CV


Style: L. Johnson
  v.   Texas Workforce Commission, Friedman & Feiger, LLP, and Oasis Outsourcing Inc. Ill

        The Court today filed appellant's notice of appeal in the above referenced cause. The 5th
Court of Appeals follows the Standards of Conduct adopted by Texas Supreme Court and Court of
Criminal Appeals order.

Trial Court Case No. DC-14-04671                                                  Lisa Matz, Clerk
                                  FELICIA PITRE
                                  DALLAS COUNTY DISTRICT CLERK
                                  GEORGE ALLEN SR. COURTS BUILDING
                                  600 COMMERCE STREET, 1ST FLOOR
                                  DALLAS, TX 75202
                                  * DELIVERED VIA E-MAIL *
                                                                                            HLECOFY




            Jfiftli Court of Appeals
            600 Commerce Street, Suite 200
            Dallas, Texas 75202

                                                                             September 25,2015


         RE:   Case No. 05-15-01183-CV


Style: L. Johnson
  v. Texas Workforce Commission, Friedman & Feiger, LLP, and Oasis Outsourcing Inc. Ill

        The Court today filed appellant's notice of appeal in the above referenced cause. The 5th
Court of Appeals follows the Standards of Conduct adopted by Texas Supreme Court and Court of
Criminal Appeals order.

Trial Court Case No. DC-14-04671                                                  Lisa Matz, Clerk
                                 DESIREE BRUTOCAO
                                 CORNELL SMITH MIERL & BRUTOCAO LLP
                                 1607 WEST AVENUE
                                 AUSTIN, TX 78701
                                 * DELIVERED VIA E-MAIL *